217 F.2d 953
S. P. BEECHER, Appellant,v.UNITED STATES DISTRICT COURT FOR EASTERN DISTRICT OFWASHINGTON, Leavenworth State Bank, Federal Land Bank ofSpokane, Lyle Timpe, Ben Maxwell, Leavenworth Fruit Co.,John McCoy and Homer Smithson, Appellees.
Nos. 14167, 14224.
United States Court of Appeals, Ninth Circuit.
Jan. 3, 1955.

S. P. Beecher, in pro. per.
John J. Ripple, Henry R. Newton, Randall & Danskin, Spokane, Wash., for appellees.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Beecher moves this court to stay execution of enforcement and execution of Nos. 14,167 and 14,224 until disposition of his petition for certiorari to the United States Supreme Court.  This court will not entertain the motion.  Beecher v. Leavenworth State Bank, 9 Cir., 211 F.2d 158.


2
The motion is denied.